In re Burat, Hubert Succession of; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Fourth Circuit, Number CA-1518; Parish of Plaque-mines, 25th Judicial District Court, Div. “B”, Number 14-706.
Prior report: La.App., 469 So.2d 1022.
Denied.
DENNIS and LEMMON, JJ., would grant the writ.
CALOGERO, J.,
recused for the reason that prior to becoming a justice of this Court in a case involving these same parties and in closely allied litigation, he represented as an attorney certain of the parties who are included in the class herein.